             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

USA REGROWTH, LLC, et al.,                  )
                                            )
                    Plaintiffs,             )
                                            )
vs.                                         )          NO. CIV-19-0024-HE
                                            )
MIDAS INVESTMENTS, LLC, et al.,             )
                                            )
                    Defendants.             )

                                        ORDER

      For the reasons stated from the bench, Defendants’ Motion to Modify Subpoena

[Doc. # 30] is GRANTED. Plaintiffs’ subpoena served on J.P. Morgan Chase Bank, N.A.

is QUASHED. Defendants are ORDERED to provide plaintiffs a written, detailed

accounting of the use of all funds advanced by plaintiffs within ten (10) days of the date

of this order. The parties are then ORDERED to have a face-to-face conference to

determine what discovery will be necessary to proceed with this case. If necessary,

plaintiffs may issue Chase a new, more narrowly tailored subpoena pursuant to

Fed.R.Civ.P. 45 and LCvR45.1.

      IT IS SO ORDERED.

      Dated this 23rd day of September, 2019.
